DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15 &17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Hettwer, Pub. No.: US 20090121084 A1, in view of Reed et al., Pub. No.: US 20100100225 A1.

Regarding claims 1, 11 & 17, Hettwer discloses a cargo handling system & a wireless mobile maintenance display unit & a method of monitoring an operational status of a line replaceable unit within a cargo handling system ([0057] “This monitoring and reporting function can be included for any of the devices in the handset, e.g., the LEDs, the audible device, the battery charge level, etc. The MCU 630 can then display the information on the cargo system display 686 and/or forward the maintenance information to the Aircraft Maintenance Computer 684 and/or off aircraft maintenance systems”. & [0099] “This information may then be formatted into a message packet, along with other status information, a command information signal derived from a valid IR command signal from the handset, and other data.”), comprising: 
a first line replaceable unit ([0037] “The cargo loading system 602 is provided with a main controller unit (MCU) 630 and a main control panel (MCP) 632 to control the various PDUs (see FIG. 7).” & [0120] In one embodiment of an air cargo loading system corresponding to the layout seen in FIG. 17, the power drive units 1614a, 1654b may be similar to power drive units 614a, 614b disclosed above and thus be able to receive and process the same light signals as those emitted by handset 800. Thus, in said one embodiment, the air cargo loading system corresponding to the layout seen in FIG. 17 may be provided with both PDUs and LCPs that are capable of receiving and processing light signals from a handset to control the PDUs. In another embodiment, only the LCP's and none of the PDUs, are provided with the ability to receive and process the light signals from the handset 800. & [0043] FIG. 8A shows the front 802 and FIG. 8B shows the back 804 of one embodiment of a wireless remote control handset 800 in accordance with the present invention. In one embodiment, the handset 800 is battery powered and uses coded IR light signals to communicate with the MCU 630. The front 802 of the handset 800 is provided with a number of light-emitting diodes (LEDs), buttons and switches that indicate operational status of the handset and control a portion of the air cargo loading system. & [0041] “The PDU reads the jumper configuration and thus knows where it is and, in typical embodiments, what commands it should respond to. It is understood that the MCU 630 may further be connected to other aircraft equipment, such as communication systems 682, aircraft maintenance computers 684 and the like, via a separate aircraft communications network 680.).
(claim 11) a first reader configured to read an identification data unique to an operator; a second reader configured to read an operational status data of a line replaceable unit ([0056] The handset 800 may optionally be provided with an internal RFID tag 860, whose tag number may be controlled in part by the DIP switch 848. The RFID tag 860 may be provided to help with handset location and/or identification, when it has been misplaced or stolen. In one embodiment, the RFID tag 860 may be configured to cause an alarm to sound, if the handset is taken through the aircraft cargo door. For this, one or more RFID tag readers connected to the MCU 630 may be placed near the doorway, and upon detection of the tagged handset 800 may send a signal to the MCU 630 resulting in an audible and/or visible alarm. In addition, the RFID tag may be used to assist in registering the handset 800 at the main control panel. For this, the MCP 632 has an associated RFID tag reader/writer which is used to register the handset 800 and send appropriate registration information to the MCU 630. At the same time, the handset 800 may be programmed to work on one or both sides of a cargo compartment, or provisioned with other capabilities. In addition, the MCU 630 is henceforth able to verify that an IR command signal comes from a registered handset.); 
(claim 11) a touch sensitive display screen; and an operator alert configured to alert the operator of an anomaly or a failure occurring within or associated with the line replaceable unit (0040] The remote control handsets 800 are provided with one or more buttons. The buttons on the handset may be raised, or may simply comprise marked regions on a flat handset panel which overlie switches below in a manner well known to those skilled in the art, or may even comprise regions of a touch screen. Upon activating any one of these buttons, such as by pressing a button, a handset 800 emits a first, coded IR light signal comprising a command signal. This first, coded IR light signal is received at a light detector of a first PDU within said plurality of PDUs 614a, 614b. At the PDU 614a or 614b, a determination is made as to whether the received first IR light signal comprises a valid command signal, i.e., a command signal to be relayed to the MCU 630. If so, an appropriate first command, information signal is sent to the MCU 630 via the wiring. At the MCU 630, the first command information signal is interpreted and then the MCU 630 determines what, if any, control signals should be sent to one or more of the PDUs 614a, 614b, in response to the first command information signal. After this determination has been, made, the MCU 630 sends one or more control signals via the wired communications buses to affect only those PDUs that the MCU 630 has determined should be affected in response to the first command information signal.).
(claim 17) positioning a wireless mobile maintenance display unit proximate the line replaceable unit to identify an anomaly or a failure occurring within the line replaceable unit; reading an operational status data of the line replaceable unit from a data device associated with and in operable communication with the line replaceable unit; and providing, via the wireless mobile maintenance display unit, an operator alert configured to alert an operator of the anomaly or failure occurring within or associated with the line replaceable unit: wherein the operational status data refers to a failure or an anomaly occurring within or associated with the first line replaceable unit. (([0037] “Installed on the right side 636 of a longitudinal centerline C of the cargo deck is the right row 616 of PDUs 614a, formed in accordance with the present invention. A left row 618 of PDUs 614b is installed on the opposite, left side 638 of the longitudinal centerline C. As seen in FIG. 6, an ULD 690 has been shown in phantom as covering three of the PDUs 614b. Additional PDUs 615, which may differ in design and/or operation from PDUs 614a, 614b, may be present in the omni-directional area 620, proximate the main cargo door 610. The cargo loading system 602 is provided with a main controller unit (MCU) 630 and a main control panel (MCP) 632 to control the various PDUs (see FIG. 7). & [0038] Notably missing from the inventive cargo loading system 602 are the numerous local control panels (LCP) 134a, 134b found in the prior art cargo loading system 102 of FIG. 1 and FIG. 2. In one embodiment of the present invention, no LCPs are present in the cargo compartment 613 & [0118]“However, the modified LCP 1634 also comprises a light detector 1650 configured to receive and process light signals from a handset and send these to the MCU 630, much as described above with, respect to the PDU 614a, 614b. It is thus understood that the modified. LCP 1634 has a light defector 1650 coupled to a local control panel processor (not shown) and is configured to receive and process an incoming light signal. Furthermore, the local control panel processor is configured to determine whether a coded light signal received at the light detector 1650 comprises a valid command signal from the handset to be provided to the MCU 630 of the cargo loading system. In addition, the local control panel processor is configured to provide an appropriate first command information signal to the MCU 630, if the received coded light signal is determined to be a valid command signal from the handset. & [0119] “Thus, in said one embodiment, the air cargo loading system corresponding to the layout seen in FIG. 17 may be provided with both PDUs and LCPs that are capable of receiving and processing light signals from a handset to control the PDUs.” & [0121] There are potentially a number of advantages of using an IR wireless remote handset to communicate with the MCU 630 in lieu of local control panels. & [0055] The handset 800 is also provided with a Dual inline Package (DIP) switch, hidden by the DIP switch, cover 848 positioned on the handset back 804.” & [0056] The handset 800 may optionally be provided with an internal RFID tag 860, whose tag number may be controlled in part by the DIP switch 848. The RFID tag 860 may be provided to help with handset location and/or identification, when it has been misplaced or stolen. In one embodiment, the RFID tag 860 may be configured to cause an alarm to sound, if the handset is taken through the aircraft cargo door. For this, one or more RFID tag readers connected to the MCU 630 may be placed near the doorway, and upon detection of the tagged handset 800 may send a signal to the MCU 630 resulting in an audible and/or visible alarm. In addition, the RFID tag may be used to assist in registering the handset 800 at the main control panel. For this, the MCP 632 has an associated RFID tag reader/writer which is used to register the handset 800 and send appropriate registration information to the MCU 630.”).
Hettwer is not explicit on “MDU to monitor operational status of LRU”. However Reed et al., US 20100100225 A1, teaches INTEGRATED AIRCRAFT CARGO LOADING AND MONITORING SYSTEM and discloses;
(wherein) a wireless mobile maintenance display unit (is) configured to monitor a first operational status of the first line replaceable unit; and a first data device associated with the first line replaceable unit and configured to provide the first operational status data concerning the first line replaceable unit to the wireless mobile maintenance display unit when the wireless mobile maintenance display unit is positioned in proximity of the first line replaceable unit, wherein the first operational status data refers to a failure or an anomaly occurring within or associated with the first line replaceable unit ([0063] FIG. 18 shows one embodiment of an integrated cargo loading and cargo video monitoring system 200 ... a cargo video monitoring/recording subsystem 300.” & [0064] “In one embodiment, each main deck control panel 210 is coupled to a main deck Cargo Maintenance Display Unit ("CMDU") 230 that is configured to selectively display information relating to the operation and status of the main deck cargo control subsystem 202. The main deck CMDU 230 also is configured to permit selective control of each of the main deck local control panels 210 and main deck PDUs 220. The main deck CMDU 230 also is powered by the main deck PSU 240. The main deck CMDU 230 is located at a convenient location within the main deck cargo compartment 14. For example, the main deck CMDU 230 can be positioned proximate to a master cargo control panel 20 like that shown in FIG. 3. & [0071] “The CVS 310 also can include one or more external antennae connections 322 for use in wirelessly receiving and sending data or other information. & [0104] The cargo loading and monitoring system 900 shown in FIG. 25 and described above can include software that permits the system 900 to interface with various aircraft and cargo system components and subsystems. ...“CMDU 930 can include software that provides a suitable user interface, and can also include Line Replacement Unit (LRU) software for monitoring, isolating and reporting system faults. Control system software for the system 900 can be designed to permit continued cargo system operation in the event of a LRU failure. The system 900 can also include software that enables the system to provide detailed component failure descriptions which are viewable from the CMDU 930, and communicates control system fault status information to an aircraft's maintenance system. & [0088] “FIG. 29 shows one embodiment of an integrated cargo monitoring and control system 1000 with wireless ULD detection. As shown in FIG. 29, the integrated cargo monitoring system 1000 can include components on each of an aircraft's cargo decks.” & [0105] “The system 900 can provide LRU fault detection monitoring for all cargo compartments. In one embodiment, the system 900 can be configured to monitor a plurality of LRUs,”) and,
Further, Hettwer is not explicit on “capturing, via a camera, a photograph of the line replaceable unit forwarding, via the wireless mobile maintenance display unit, the photograph to a vendor or a support provider”. However Reed et al., US 20100100225 A1, teaches INTEGRATED AIRCRAFT CARGO LOADING AND MONITORING SYSTEM and discloses;
capturing, via a camera, a photograph of the line replaceable unit ([0057] “A system and method according to the invention may include cameras 100 that provide periodic still images of associated cargo compartments 12a, 12b, 14. In a preferred embodiment, however, the cameras 100 are video cameras capable of providing continuous live video images of their associated cargo compartments 12a, 12b, 14.” & [0063] “The cargo video monitoring/recording subsystem 300 also can include more or fewer cargo compartment cameras 100.” & [0079] “In the display 700 shown in FIG. 23, the display 700 includes four real time video images, ... can be configured to selectively display substantially any single video image or any combination of video images from any one of its video cameras 100. In addition, as shown in FIG. 24, the system 200 can be configured to display a screen 800 that includes a combination of one or more video images 810, one or more graphical cargo information displays 820, and one or more navigation buttons 830.”); and 
forwarding, via the wireless mobile maintenance display unit, the photograph to a vendor or a support provider ([0071] “The CVS 310 also can include one or more external antennae connections 322 for use in wirelessly receiving and sending data or other information. & [0088] FIG. 29 shows one embodiment of an integrated cargo monitoring and control system 1000 with wireless ULD detection. ... “the CMDU 930 can optionally be coupled to a master control unit (MCU) 1010 by a wired or wireless communication link 1030.”& [0095] “The communications interface 1008 can be configured to wirelessly receive and send information about the cargo and calculated weight and balance information. ... the communications interface 1008 may wirelessly send information about the aircraft's ULDs to the destination cargo terminal prior to unloading the aircraft.”)
Reed et al., teaches that these features are useful in order to provide an integrated system for monitoring and managing aircraft cargo loading and unloading activities, and for remotely monitoring an aircraft's cargo compartments and related cargo system components and systems (see Abstract and para.[0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Reed et al., with the system disclosed by Hettwer in order for surveying, monitoring, and recording activities and events that occur within an aircraft's cargo compartments, especially during loading and unloading activities. Preferably, such a system and method will assist air cargo carriers in determining the causes and/or sources of cargo tampering or damage, and will establish an evidentiary record of such activities and events. In addition, such a system and method preferably will be compatible with other onboard cargo loading and logistics systems, and even more preferably, will be integrated with such other onboard cargo systems. (see Abstract & para.[0018])

Regarding claims 2-4 & 20, Hettwer discloses the cargo handling system of claim 1.
wherein the first data device comprises a first radio frequency identification tag,
wherein the first radio frequency identification tag is configured to provide identification data of the first line replaceable unit and the first operational status data of the first line replaceable unit ,
wherein the first line replaceable unit comprises at least one of a power drive unit, a local control panel or a master control panel,
([0056] The handset 800 may optionally be provided with an internal RFID tag 860, whose tag number may be controlled in part by the DIP switch 848. The RFID tag 860 may be provided to help with handset location and/or identification, when it has been misplaced or stolen.” & “In addition, the RFID tag may be used to assist in registering the handset 800 at the main control panel. For this, the MCP 632 has an associated RFID tag reader/writer which is used to register the handset 800 and send appropriate registration information to the MCU 630. At the same time, the handset 800 may be programmed to work on one or both sides of a cargo compartment, or provisioned with other capabilities. In addition, the MCU 630 is henceforth able to verify that an IR command signal comes from a registered handset. & [0075] For safety reasons, any time that the MCP's "Main Bay Control" mode switch 648 changes position to transition between the first and second modes of operation, audible and/or visible alerts may be emitted for a period of time to forewarn operators and others in the cargo compartment 613 of the impending control transfer. The audible and/or visual alerts of transitioning between the first and second modes of operation could come from separately mounted devices or from devices mounted in any of the cargo system units, e.g., the control panels and/or the PDUs. The audible warning may be a klaxon, a solid state "buzzer", or the like. The visual warning may be a flashing light. In one embodiment, the LEDs in the MCP 632 and LCPs 634a, 634b that are normally used for other purposes may, during a transitional wanting period, all be made to flash. & [0120] In one embodiment of an air cargo loading system corresponding to the layout seen in FIG. 17, the power drive units 1614a, 1654b may be similar to power drive units 614a, 614b disclosed above and thus be able to receive and process the same light signals as those emitted by handset 800. Thus, in said one embodiment, the air cargo loading system corresponding to the layout seen in FIG. 17 may be provided with both PDUs and LCPs that are capable of receiving and processing light signals from a handset to control the PDUs. In another embodiment, only the LCP's and none of the PDUs, are provided with the ability to receive and process the light signals from the handset 800. & [0091] As explained in step 906, a periodically invoked IR Signal Timer Interrupt Routine (IRSTIR) suspends whatever the processor 372 is doing, and measures light received at the PDU light detector 358, by reading a voltage (V) at the output of the A/D converter 370. In one embodiment, the IRSTIR is invoked every T=500 .mu.sec, or at a rate of 2000 Hz. These ongoing voltage readings are stored in an IRSTIR buffer stored in a memory 374 of the PDU. Only a predetermined number of the most recent of these A/D converter 370 readings are retained in the IRSTIR buffer i.e., the oldest reading is overwritten by the newest reading. The operation of the IRSTIR is described more fully with respect to FIG. 13. & [0038] Notably missing from the inventive cargo loading system 602 are the numerous local control panels (LCP) 134a, 134b found in the prior art cargo loading system 102 of FIG. 1 and FIG. 2. In one embodiment of the present invention, no LCPs are present in the cargo compartment 613. In other embodiments (as seen in FIG. 6), only a handful (e.g., less than five or six) LCPs 634a, 634b are deployed along the side wails of the cargo compartment 613. In the embodiment shown, a couple of conventional hardwired LCPs 634b may be used near the doorway for turning large pallets and a few additional LCPs 634a may be found on the opposite side of the aircraft as well. Employing the hardwired LCPs in these locations allows use of relatively simple wireless remotes, though one may provision wireless remotes with the appropriate additional switches to handle such operations. In yet other embodiments, perhaps only one or two such LCPs need be present. If LCPs 634a, 634b are utilized, they could be attached to one or more of the communications buses 652, 654, 656, 658 (see FIG. 7). They may also be connected to one or more power buses. Connecting LCPs 634a, 634b to a plurality of communication buses and a plurality of power buses allows for more robust operation in the event of a LCP failure and/or a communication/power bus failure. For example, with respect to FIG. 7, if an LCP 634a on the right side was connected to communication bus 652 on the right side and also to communications bus 656 on the left side, then if the MCU 630 receiver for communication bus 652 failed, the LCP 634a could reroute data via communication bus 656. & [0039] The inventive cargo loading system 602 employs one or more wireless remote control handsets 800 to communicate with the MCU 630 via the PDUs 614a, 614b. In one embodiment, the handsets 800 emit infrared (IR) light signals. The handsets 800 travel with the aircraft 600 and reside in a docking station 635 near the main control panel. The handsets 800 generally are battery-powered and, in one embodiment, employ rechargeable batteries, such as a rechargeable battery pack, the handset being recharged while in the docking station 635. The wireless handsets 800 may be configured to also use off-the-shelf non-rechargeable batteries in the event that rechargeable batteries are not ready, or available, for use.).

Regarding claims 6-8, Hettwer discloses the cargo handling system of claim 1, further comprising a second line replaceable unit and a second data device configured to provide a second operational status data concerning the second line replaceable unit to the wireless mobile maintenance display unit.
the cargo handling system of claim 6, wherein the first line replaceable unit is a power drive unit and the second line replaceable unit is a local control panel or a master control panel.
the cargo handling system of claim 7, wherein the wireless mobile maintenance display unit is configured for operable communication with a controller configured to provide access to a fault isolation manual or a troubleshooting manual.
([0037] “Installed on the right side 636 of a longitudinal centerline C of the cargo deck is the right row 616 of PDUs 614a, formed in accordance with the present invention. A left row 618 of PDUs 614b is installed on the opposite, left side 638 of the longitudinal centerline C. As seen in FIG. 6, an ULD 690 has been shown in phantom as covering three of the PDUs 614b. Additional PDUs 615, which may differ in design and/or operation from PDUs 614a, 614b, may be present in the omni-directional area 620, proximate the main cargo door 610. The cargo loading system 602 is provided with a main controller unit (MCU) 630 and a main control panel (MCP) 632 to control the various PDUs (see FIG. 7). & [0038] Notably missing from the inventive cargo loading system 602 are the numerous local control panels (LCP) 134a, 134b found in the prior art cargo loading system 102 of FIG. 1 and FIG. 2. In one embodiment of the present invention, no LCPs are present in the cargo compartment 613 & [0118]“However, the modified LCP 1634 also comprises a light detector 1650 configured to receive and process light signals from a handset and send these to the MCU 630, much as described above with, respect to the PDU 614a, 614b. It is thus understood that the modified. LCP 1634 has a light defector 1650 coupled to a local control panel processor (not shown) and is configured to receive and process an incoming light signal. Furthermore, the local control panel processor is configured to determine whether a coded light signal received at the light detector 1650 comprises a valid command signal from the handset to be provided to the MCU 630 of the cargo loading system. In addition, the local control panel processor is configured to provide an appropriate first command information signal to the MCU 630, if the received coded light signal is determined to be a valid command signal from the handset. & [0119] “Thus, in said one embodiment, the air cargo loading system corresponding to the layout seen in FIG. 17 may be provided with both PDUs and LCPs that are capable of receiving and processing light signals from a handset to control the PDUs.” & [0121] There are potentially a number of advantages of using an IR wireless remote handset to communicate with the MCU 630 in lieu of local control panels.).

Regarding claims 9-10 & 19, Hettwer discloses the cargo handling system of claim 1, 
wherein the wireless mobile maintenance display unit is configured for operable communication with at least one of a system controller or an auxiliary control system.
wherein the at least one of the system controller or the auxiliary control system comprises a server or a storage location configured to provide access to at least one of a fault isolation manual, a cargo load plan, a parts catalog or a virtual training center.
([0038] Notably missing from the inventive cargo loading system 602 are the numerous local control panels (LCP) 134a, 134b found in the prior art cargo loading system 102 of FIG. 1 and FIG. 2. In one embodiment of the present invention, no LCPs are present in the cargo compartment 613. In other embodiments (as seen in FIG. 6), only a handful (e.g., less than five or six) LCPs 634a, 634b are deployed along the side wails of the cargo compartment 613. In the embodiment shown, a couple of conventional hardwired LCPs 634b may be used near the doorway for turning large pallets and a few additional LCPs 634a may be found on the opposite side of the aircraft as well. Employing the hardwired LCPs in these locations allows use of relatively simple wireless remotes, though one may provision wireless remotes with the appropriate additional switches to handle such operations. In yet other embodiments, perhaps only one or two such LCPs need be present. If LCPs 634a, 634b are utilized, they could be attached to one or more of the communications buses 652, 654, 656, 658 (see FIG. 7). They may also be connected to one or more power buses. Connecting LCPs 634a, 634b to a plurality of communication buses and a plurality of power buses allows for more robust operation in the event of a LCP failure and/or a communication/power bus failure. For example, with respect to FIG. 7, if an LCP 634a on the right side was connected to communication bus 652 on the right side and also to communications bus 656 on the left side, then if the MCU 630 receiver for communication bus 652 failed, the LCP 634a could reroute data via communication bus 656. & [0057] In one embodiment, the handset back 804 is provided with a pair of light emitting diodes (LED) 850, 852 which are configured to emit one or more light beams that are broad enough to reach a PDU at which the handset is aimed and/or to provide redundancy in the event that one of the LEDs fails. In the embodiment seen in FIGS. 8A, 8B and 8C, two signaling LEDs 850, 852 are located on the handset back 804, proximate the top wall 805. The LEDs 850, 852 form a combined light beam 870 that is directed in a generally downward direction away from the handset front 802 and slightly in the forward direction. One LED 850 is configured to emit a first light beam directed slightly outward on one side from a medial plane M1 that extends through the longitudinal center axis A1 of the handset 800 and perpendicular to the front 802 and rear 804. The second LED 852 is configured to emit a second light beam directed slightly outward on the other side from the medial plane M1. The combined light beam 870 (FIG. 8c) ensures that an IR signal reaches a targeted PDU, in spite of small obstructions or poor operator aim. The light signals from these two LEDs may be transmitted simultaneously or alternately. These LEDs can be monitored to see that they turn on when activated. If a given LED fails, the alternate LED can be activated if not already being utilized. In addition, the failed status of the LED can be included in the transmitted light signal to the aircraft MCU 630 and/or display 686 in order to inform maintenance personnel of the issue. This monitoring and reporting function can be included for any of the devices in the handset, e.g., the LEDs, the audible device, the battery charge level, etc. The MCU 630 can then display the information on the cargo system display 686 and/or forward the maintenance information to the Aircraft Maintenance Computer 684 and/or off aircraft maintenance systems. & [0064] A remote control 250 may be used to operate the cargo mover 200. The remote control 250 is in communication with the cargo mover 200 through one or more wired or wireless connections. The remote control 250 may include one or more of a joystick, steering wheel, buttons, keys, a touchscreen, and/or the like that is configured to allow an operator to control the cargo mover 200. For example, the remote control 250 is in communication with one or more control units, controllers, and/or the like that are configured to operate the conveyors 214 and the cargo couplers 216 and 218. In at least one other embodiment, the cargo mover 200 may not be controlled through the remote control 250. Instead, the cargo mover 200 may be a robotic cargo mover 200 that is programmed to automatically operate without intervention by an operator. & [0062] FIG. 5A is a block diagram of the sensor electronics of the PDU 614a, 614b in accordance with one embodiment of the present invention. Coupled to light detector 358 is an analog to digital ("A/D") converter 370 that takes an analog input voltage from the light detector 358 and converts it to a digital value representative of an instantaneous intensity of light. Coupled to A/D converter 370 is a processor 372 and memory 374. Processor 372 may be any type of general purpose processor, and memory 374 may be any type of storage device that stores instructions to be executed by processor 372. In one embodiment, processor 372 may include A/D converter 370 and/or memory 374. Light source 357 is coupled to an output pin of processor 372. In one embodiment, a power driver may be needed between processor 372 and the light source 357. & [0009] The MCP 132 is usually mounted next to the main cargo door 110. In one embodiment, the MCP 132 is mounted on a wall of the main cargo compartment 113, inside the aircraft. In some prior art aircraft, the MCP, or an auxiliary main control panel, may be accessible from outside the aircraft, at a point next to the main cargo door 110, allowing an operator outside the aircraft to control loading and unloading. In general, the MCP 132 includes indicator lights, a display comprising a screen and/or one or more rows of LEDs, and also such things as a joystick, buttons and/or switches to control the PDUs 114a, 114b.).

Regarding claims 12-14 & 18, Hettwer discloses the wireless mobile maintenance display unit of claim 11, 
wherein the first reader includes at least one of a first radio frequency identification device or a near-field communication device configured to read the identification data unique to the operator.
wherein the second reader includes a second radio frequency identification device configured to read the operational status data of the line replaceable unit. 
wherein the operator alert includes at least one of a rumble feedback mechanism, a visual indicator or a sound indicator.
([0056] The handset 800 may optionally be provided with an internal RFID tag 860, whose tag number may be controlled in part by the DIP switch 848. The RFID tag 860 may be provided to help with handset location and/or identification, when it has been misplaced or stolen.” & “In addition, the RFID tag may be used to assist in registering the handset 800 at the main control panel. For this, the MCP 632 has an associated RFID tag reader/writer which is used to register the handset 800 and send appropriate registration information to the MCU 630. At the same time, the handset 800 may be programmed to work on one or both sides of a cargo compartment, or provisioned with other capabilities. In addition, the MCU 630 is henceforth able to verify that an IR command signal comes from a registered handset. & [0075] For safety reasons, any time that the MCP's "Main Bay Control" mode switch 648 changes position to transition between the first and second modes of operation, audible and/or visible alerts may be emitted for a period of time to forewarn operators and others in the cargo compartment 613 of the impending control transfer. The audible and/or visual alerts of transitioning between the first and second modes of operation could come from separately mounted devices or from devices mounted in any of the cargo system units, e.g., the control panels and/or the PDUs. The audible warning may be a klaxon, a solid state "buzzer", or the like. The visual warning may be a flashing light. In one embodiment, the LEDs in the MCP 632 and LCPs 634a, 634b that are normally used for other purposes may, during a transitional wanting period, all be made to flash. & [0120] In one embodiment of an air cargo loading system corresponding to the layout seen in FIG. 17, the power drive units 1614a, 1654b may be similar to power drive units 614a, 614b disclosed above and thus be able to receive and process the same light signals as those emitted by handset 800. Thus, in said one embodiment, the air cargo loading system corresponding to the layout seen in FIG. 17 may be provided with both PDUs and LCPs that are capable of receiving and processing light signals from a handset to control the PDUs. In another embodiment, only the LCP's and none of the PDUs, are provided with the ability to receive and process the light signals from the handset 800. & [0091] As explained in step 906, a periodically invoked IR Signal Timer Interrupt Routine (IRSTIR) suspends whatever the processor 372 is doing, and measures light received at the PDU light detector 358, by reading a voltage (V) at the output of the A/D converter 370. In one embodiment, the IRSTIR is invoked every T=500 .mu.sec, or at a rate of 2000 Hz. These ongoing voltage readings are stored in an IRSTIR buffer stored in a memory 374 of the PDU. Only a predetermined number of the most recent of these A/D converter 370 readings are retained in the IRSTIR buffer i.e., the oldest reading is overwritten by the newest reading. The operation of the IRSTIR is described more fully with respect to FIG. 13. & [0038] Notably missing from the inventive cargo loading system 602 are the numerous local control panels (LCP) 134a, 134b found in the prior art cargo loading system 102 of FIG. 1 and FIG. 2. In one embodiment of the present invention, no LCPs are present in the cargo compartment 613. In other embodiments (as seen in FIG. 6), only a handful (e.g., less than five or six) LCPs 634a, 634b are deployed along the side wails of the cargo compartment 613. In the embodiment shown, a couple of conventional hardwired LCPs 634b may be used near the doorway for turning large pallets and a few additional LCPs 634a may be found on the opposite side of the aircraft as well. Employing the hardwired LCPs in these locations allows use of relatively simple wireless remotes, though one may provision wireless remotes with the appropriate additional switches to handle such operations. In yet other embodiments, perhaps only one or two such LCPs need be present. If LCPs 634a, 634b are utilized, they could be attached to one or more of the communications buses 652, 654, 656, 658 (see FIG. 7). They may also be connected to one or more power buses. Connecting LCPs 634a, 634b to a plurality of communication buses and a plurality of power buses allows for more robust operation in the event of a LCP failure and/or a communication/power bus failure. For example, with respect to FIG. 7, if an LCP 634a on the right side was connected to communication bus 652 on the right side and also to communications bus 656 on the left side, then if the MCU 630 receiver for communication bus 652 failed, the LCP 634a could reroute data via communication bus 656.
[0039] The inventive cargo loading system 602 employs one or more wireless remote control handsets 800 to communicate with the MCU 630 via the PDUs 614a, 614b. In one embodiment, the handsets 800 emit infrared (IR) light signals. The handsets 800 travel with the aircraft 600 and reside in a docking station 635 near the main control panel. The handsets 800 generally are battery-powered and, in one embodiment, employ rechargeable batteries, such as a rechargeable battery pack, the handset being recharged while in the docking station 635. The wireless handsets 800 may be configured to also use off-the-shelf non-rechargeable batteries in the event that rechargeable batteries are not ready, or available, for use. & [0071] “Pushing the handset's 800 "Stop" button 836 will cause the handset 800 to transmit a coded light signal comprising a valid stop command.” ...“In this second embodiment, when a valid stop command is received, by a first device (e.g., a PDU or an LCP equipped to process IR command signals) from a handset, that first device broadcasts a direct stop command to all devices on all communications buses to which it is connected.”).

Regarding claim 15, Hettwer discloses the wireless mobile maintenance display unit of claim 14, wherein the touch sensitive display screen is configured to operate or manipulate applications ([0040] The remote control handsets 800 are provided with one or more buttons. The buttons on the handset may be raised, or may simply comprise marked regions on a flat handset panel which overlie switches below in a manner well known to those skilled in the art, or may even comprise regions of a touch screen. Upon activating any one of these buttons, such as by pressing a button, a handset 800 emits a first, coded IR light signal comprising a command signal. This first, coded IR light signal is received at a light detector of a first PDU within said plurality of PDUs 614a, 614b. At the PDU 614a or 614b, a determination is made as to whether the received first IR light signal comprises a valid command signal, i.e., a command signal to be relayed to the MCU 630. If so, an appropriate first command, information signal is sent to the MCU 630 via the wiring. At the MCU 630, the first command information signal is interpreted and then the MCU 630 determines what, if any, control signals should be sent to one or more of the PDUs 614a, 614b, in response to the first command information signal. After this determination has been, made, the MCU 630 sends one or more control signals via the wired communications buses to affect only those PDUs that the MCU 630 has determined should be affected in response to the first command information signal. & [0039] “The inventive cargo loading system 602 employs one or more wireless remote control handsets 800 to communicate with the MCU 630 via the PDUs 614a, 614b. In one embodiment, the handsets 800 emit infrared (IR) light signals. The handsets 800 travel with the aircraft 600 and reside in a docking station 635 near the main control panel.” The handsets 800 generally are battery-powered and, in one embodiment, employ rechargeable batteries, such as a rechargeable battery pack, the handset being recharged while in the docking station 635. The wireless handsets 800 may be configured to also use off-the-shelf non-rechargeable batteries in the event that rechargeable batteries are not ready, or available, for use.)


Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks pages 6-8, filed on 08/22/2022, with respect to claims 1-4 & 6-20 with amended independent claims 1, 11 & 17, under 35 U.S.C. § 103 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Hettwer, Pub. No.: US 20090121084 A1, in view of Reed et al., Pub. No.: US 20100100225 A1, discloses each and every element of the subject amended claims. 
See: Reed et al. para.[0057],[0063], [0071], [0079], [0088]  & [0095]. 

Regarding claims 1-4 & 6-15, 17-20, Hettwer, Pub. No.: US 20090121084 A1, in view of Reed et al., Pub. No.: US 20100100225 A1; discloses each and every element of the subject claims either expressly or inherently, either alone or in combination.

In response to applicant's argument that Matsushita et al., US 20110312278 A1, is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Matsushita et al. teaches  MOBILE COMMUNICATION DEVICE/ METHOD, INTEGRATED CIRCUIT, AND PROGRAM and provides a mobile communication device that includes a reader/writer of proximity wireless communication and a general-purpose communication means. For a person skilled on the art, it may implemented in an aircraft cargo environment as well. Therefore it is clearly considered an analogous prior art. However, further this has been cleared, Matsushita et al. has not been utilized on this current office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown; Douglas Alan et al.	US 20180194468 A1	CARGO HANDLING SYSTEMS AND METHODS
Reed; Blake Allen et al.	US 20100213313 A1	INTEGRATED AIRCRAFT CARGO LOADING AND CARGO VIDEO MONITORING SYSTEM
Bhatia; Amit et al.	US 10005564 B1	Autonomous cargo handling system and method
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665